El Juez Presidente Señor Del Toro,
emitió la opinión del tribunal.
En este casó El Pueblo de Puerto Rico por su fiscal soli-citó la desestimación del recurso porque vencida desde el 8 de febrero, 1936, la última prórroga que se concediera, al ape-lante para presentar su alegato no lo babía he'ebo aún a la fecba de la moción, junio 15, 1936.
El 13 de julio actual se llamó la moción para la vista. Comparecieron ambas partes. Él acusado por su abogado alegó que por razones de enfermedad babía dejado de archivar su alegato y solicitó para ello la concesión de un nuevo' tér-ibind. Sé opuso' el fisfeal.
*388Examinados los autos encontramos que se trata de una causa seguida en la Corte de Distrito de San Juan a virtud de acusación del fiscal del distrito contra Silvano Rivera. Gon-zález imputándole la comisión de un delito de portar armas prohibidas porque “allá por el día ,24 de octubre de 1935, y en Río Piedras,... ilegal, voluntaria y maliciosamente, por-taba sobre su persona, con fines de ofensa y defensa, un re: volver ...
En el día señalado — noviembre 6, 1935 — se llamó la causa para juicio. Compareció el acusado representado por su abo-gado y, según rezan los autos, “hizo la alegación de culpable; retirando la de inocencia que prestara al leérsele la acusa-ción.”
La corte en tal virtud lo declaró culpable del delito de portar armas y le impuso tres meses de cárcel. Acto se-guido el acusado apeló para ante este tribunal.
De la exposición de hechos que antecede no surge la más leve justa causa para la concesión del nuevo término soli-citado. Al contrario, lo que surge es que se trata de una apelación frívola interpuesta con el propósito de dilatar la ejecución de la sentencia.

Debe declararse* con hogar la moción del fiscal y desesti-marse por abandono el recurso.

El Juez Asociado Señor Córdova Dávila no intervino.